J-S43025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                         Appellee

                    v.

BRANDON DEVAU MCCLENDON

                         Appellant                    No. 59 WDA 2020


          Appeal from the PCRA Order entered December 19, 2019
            In the Court of Common Pleas of Allegheny County
             Criminal Division at No: CP-02-CR-0014747-2007


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY STABILE, J.:                      FILED DECEMBER 17, 2020

      Appellant, Brandon Devau McClendon, appeals from the order entered

in the Court of Common Pleas of Allegheny County on December 19, 2019,

following dismissal of his petition for collateral relief pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. § 9541-9546. Appellant contends

the PCRA court erred by denying relief because trial counsel’s failure to call

character witnesses constituted ineffectiveness. Upon review, we affirm.

      The record reflects that Appellant was charged with, and subsequently

convicted of, attempted murder and aggravated assault stemming from the

September 4, 2007 shooting of Elijah Posey while Posey was sitting in a parked

car in Pittsburgh. Quoting this Court’s memorandum opinion on direct appeal,

the PCRA court recognized that, “[t]o the police, Posey identified Appellant as

his assailant, but he also made a statement to a hospital counselor that others
J-S43025-20


may have shot him. . . . At trial, Appellant’s defense focused on the possibility

that someone other than Appellant shot Posey.”             PCRA Court Opinion,

12/17/19, at 2 (quoting Commonwealth v. McClendon, 548 WDA 2010,

unpublished memorandum at 2 (Pa. Super. filed November 15, 2011)).

      By way of background, Appellant, who was 19 years old at the time of

the shooting, was in an on-again, off-again relationship with 18-year-old

Janya Jenkins, the mother of Appellant’s daughter. Meanwhile, Jenkins had

begun an intimate relationship with Posey, who was 41 years old. “Based on

the police investigation, the Commonwealth alleged Appellant shot Posey due

to a love triangle.” Id.

      Appellant’s first trial resulted in a conviction that was reversed by this

Court because “certain remarks made by the prosecutor during the

Commonwealth’s closing argument denied [him] a fair trial.”            Id. at n.2.

Appellant was represented in his successful appeal by Carrie Allman, Esquire,

of the Allegheny County Public Defender’s Officer.         Attorney Allman then

defended Appellant on retrial in 2012. According to the PCRA judge, who also

presided over both of Appellant’s trials, “[t]he presentation of facts in the 2012

trial did not materially differ from those in the first trial in 2009.” Id. at 3.

      At the close of the prosecution’s case on retrial, the trial judge explained

to Appellant that he had no burden to carry and did not have to prove himself

innocent. Notes of Testimony (“N.T.”), Trial, 4/26/12, at 274-75. The judge

explained that Appellant had the option of calling witnesses and indicated that


                                       -2-
J-S43025-20


“there are fundamentally three types of witnesses[.]”        Id. at 275.      After

explaining the role of eyewitnesses and alibi witnesses, and after Appellant

indicated his understanding of both, the court stated:

       But perhaps the most powerful witness perhaps [sic] is what’s
       called character witness, and what a character witness can talk
       about is your reputation in the community, not for what they did
       with you themselves, but your reputation from interacting with
       other people who know you in the community about specific
       character traits, like your character for being law abiding and your
       character for being peaceful and your character for any of a
       number of traits that they could speak to your character in the
       community.

Id. at 276. The court then asked Appellant if he understood and Appellant

replied, “Yes, sir.”    Id.   The court continued, “Now, I don’t need to know

whether or not you are going to call them, but have you had an opportunity

discuss that option with counsel?” Again, Appellant replied, “Yes, sir.” Id.1

       Appellant was the sole witness for the defense.      Ultimately, the jury

returned convictions of attempted murder and aggravated assault. The trial

court sentenced him to ten to twenty years in prison for attempted homicide,

with no further penalty imposed for aggravated assault. After unsuccessfully

pursuing a direct appeal from his sentence, Appellant filed a timely PCRA

____________________________________________


1 Similarly, the trial judge explained to Appellant the importance and benefit
of calling character witnesses at the beginning of the defense case in
Appellant’s first trial. See N.T., Trial, 7/16/09, at 502-04. Appellant
acknowledged his understanding, indicated he had discussed the topic of
character witnesses with counsel, and stated he would not be calling character
witnesses. Id. at 504.




                                           -3-
J-S43025-20


petition. Counsel was appointed and filed amended petitions on Appellant’s

behalf.   The gist of the argument raised in Appellant’s petition was that

Attorney Allman was ineffective for failing to call three character witnesses at

Appellant’s retrial.2

       PCRA counsel requested an evidentiary hearing and the Commonwealth

agreed a hearing was appropriate. The hearing was conducted on November

29, 2017. As of that time, Attorney Allman was employed in the Montgomery

County Public Defender’s Office.          Because of a glitch in communications,

Attorney Allman participated by audio conference. Although she was able to

view the proceedings in Allegheny County, the PCRA judge, Appellant, and

other participants in Allegheny County were unable to see her. Consequently,

the court left it up to Appellant whether to proceed or to continue the hearing.

Appellant chose to proceed. N.T., Evidentiary Hearing, 11/29/17, at 6.

       During the hearing, counsel for Appellant asked Attorney Allman if she

had discussed the use of character witnesses with Appellant. She replied that

the issue was addressed both in one-on-one meetings in person on February

24 and March 16, 2012, and in writing by letter dated March 5, 2012. N.T.,

Evidentiary Hearing, 11/29/17, at 11.            Counsel asked Attorney Allman if

Appellant identified any potential character witnesses, and, specifically, if he


____________________________________________


2 Although Appellant also asserted ineffectiveness for failure to call a fact
witness (Fred Morgan), Appellant is not pursuing that claim in this appeal.



                                           -4-
J-S43025-20


mentioned Chalcy McClendon, Shamica McClendon, or Chris McClendon as

potential character witnesses.3 Attorney Allman replied that Appellant did not

identify any potential character witnesses and explained that she did not have

any recollection of any of the mentioned names, nor did she have any

reference in her notes to any of those individuals. Id. at 11-12. She indicated

that family members attended the trial and that she spoke extensively with

them throughout the trial concerning the status and procedure. However, she

did not recall “any conversations with them about them being character

witnesses[.]” Id. at 12.

       Attorney Allman explained that she ultimately did not call any character

witnesses. When asked if Appellant indicated at the time of trial that he had

people to present as character witnesses, she responded, “Not to my

recollection. My only recollection is that there was an on the record colloquy

as to his right to testify and to call character witnesses, and he did in fact

testify. I don’t recall any discussion about calling character witnesses at the

time of trial.” Id. at 13.

       On cross-examination, counsel for the Commonwealth asked Attorney

Allman about the March 5, 2012 letter.4 Attorney Allman noted that beginning



____________________________________________


3Chalcy and Christian are Appellant’s siblings. Shamica is his sister-in-law.
N.T., Evidentiary Hearing, 11/29/17, at 17-24.

4The transcript reflects that participants in the hearing in Allegheny County
had a copy of the March 5, 2012 letter.

                                           -5-
J-S43025-20


in the third paragraph on page 2 and continuing through to the second to last

paragraph on page 3, she addressed the issue of character witnesses,

complete with citations to case law. Id. at 14. She testified that in the letter,

“I suggested to him that he give me names and contact information.” Id. at

14-15. She also testified as to her notes from three meetings with Appellant

at the Allegheny County Jail. The notes from those meetings, which took place

on February 16, February 24, and March 16, 2012, “reflect that we talked

about character witnesses at those meetings.” Id. at 15.

      Chalcy McClendon testified that she was present “for the most part” at

Appellant’s trial.   She stated that no one from Attorney Allman’s office

contacted her about being a character witness. Id. at 18. She said Appellant

asked her if she would testify and asked her whether she would have been

willing to testify. She responded affirmatively to both questions. Id. When

asked if it occurred to her that the trial was almost over and she had not been

called to testify, she stated, “I didn’t think about it, no.”   Id. at 20.   She

explained she “guess[ed] they didn’t need me as a witness.” Id.

      Shamica McClendon testified that she told Appellant she would testify

as a character witness.    Id. at 22. She claimed she approached Attorney

Allman and they discussed the trial. She stated that that Attorney Allman said

“she might call me.” Id.

      Christian McClendon testified that he spoke with Appellant about being

a character witness. He also stated that he approached Attorney Allman and


                                      -6-
J-S43025-20


asked her about testifying because he was in and out of the trial due to his

work schedule. “I told her I could testify on his behalf, and she was supposed

to call me, but she never did.” Id. at 25. He stated that when he asked

Attorney Allman why she had not called him as a character witness, “she never

gave me a response.” Id.

      Appellant also testified at the hearing. When asked if Attorney Allman

discussed the use of character witnesses with him, he replied, “To my

knowledge, not that I can recall. All she discussed with me was the defense

witnesses.” Id. at 29. After PCRA counsel clarified that character witnesses

would be defense witnesses, Appellant stated that he gave Attorney Allman

the names of Chalcy, Shamica, and Christian, along with two others. When

asked if he told Attorney Allman that he wanted her to call character

witnesses, Appellant testified that they “talked about it, and she told me it

probably wouldn’t matter if we called the character witnesses, . . . [h]er whole

thing was she didn’t think they would help me. That was her whole thing.”

Id. at 30.

      The following exchange then took place with the PCRA judge:

      THE COURT: There was a point in the proceeding when it became
      the defense case, and we brought you forward, and one of the
      questions I asked you was whether you had the opportunity to
      talk to Ms. Allman about calling witnesses, and I explained to you
      that there were three types of witnesses. Do you recall that
      conversation?

      APPELLANT: Yes.




                                     -7-
J-S43025-20


      THE COURT: One of the things I talked to you about and asked
      you about was if you had an opportunity to discuss with Ms.
      Allman character witnesses, and I routinely go through the same
      conversation about the impact of character witnesses. Do you
      remember that?

      APPELLANT: Yes.

      THE COURT: What was your statement?

      APPELLANT: I don’t even remember my statement.

Id. at 31.

      By order entered December 17, 2019, the PCRA court dismissed

Appellant’s petition.   This timely appeal followed.    The PCRA court did not

order the filing of a Rule 1925(b) statement but instead issued a statement in

lieu of a Rule 1925(a) opinion on January 24, 2020, indicating that the reasons

for dismissing Appellant’s petition were set forth in a December 17, 2019

opinion issued in conjunction with its dismissal order.

      Appellant presents one issue for our consideration:

      I.     The PCRA court erred in denying relief because trial counsel
             was ineffective for failing to call character witnesses during
             [Appellant’s] jury trial to testify to his peaceable, non-
             violent reputation within the community, where evidence of
             good care would have established reasonable doubt for the
             jury[.]

Appellant’s Brief at 4 (some capitalization omitted).

      As our Supreme Court recently reiterated:

      Our standard of review in a PCRA appeal requires us to determine
      whether the PCRA court’s findings of fact are supported by the
      record, and whether its conclusions of law are free from legal
      error. Commonwealth v. Mason, 634 Pa. 359, 130 A.3d 601,
      617 (2015). The scope of our review is limited to the findings of

                                      -8-
J-S43025-20


      the PCRA court and the evidence of record, which we view in the
      light most favorable to the party who prevailed before that court.
      Commonwealth v. Hanible, 612 Pa. 183, 30 A.3d 426, 438
      (2011). . . . The PCRA court’s factual findings and credibility
      determinations, when supported by the record, are binding upon
      this Court. Mason, 130 A.3d at 617. However, we review the
      PCRA court's legal conclusions de novo. Id.

Commonwealth v. Small, --- A.3d ----, 2020 WL 5833781, at *8 (Pa.

October 1, 2020).

      The PCRA court recognized that “[i]n the right circumstance, the failure

to present available character witness testimony may constitute ineffective

assistance of counsel.”      PCRA Court Opinion, 12/17/19, at 5 (citing

Commonwealth v. Weiss, 606 A.2d 439 (Pa. 1992)). However, the failure

to call character witnesses is not per se ineffectiveness.          Id. (citing

Commonwealth v. Treiber, 121 A.3d 435 (Pa. 2015)).

      In establishing whether defense counsel was ineffective for failing
      to call witnesses, appellant must prove:

         (1) the witness existed; (2) the witness was available to
         testify for the defense; (3) counsel knew of, or should have
         known of, the existence of the witness; (4) the witness was
         willing to testify for the defense; and (5) the absence of the
         testimony of the witness was so prejudicial as to have
         denied the defendant a fair trial.

Treiber, 121 A.3d at 463-64 (quoting Commonwealth v. Puksar, 951 A.2d

267, 277 (Pa. 2008)).

      The PCRA court first acknowledged that each of three proposed

character witnesses presented testimony at the evidentiary hearing satisfying

the legal requirement that Appellant had a reputation for non-violent behavior.


                                     -9-
J-S43025-20


PCRA Court Opinion, 12/17/19, at 5 (quoting N.T., Evidentiary Hearing,

11/29/17, at 18 (Chalcy: “he wasn’t known to be violent in the community”),

at 23 (Shamica: “he was known for nonviolence”), and at 27 (Christian: “he

was peaceful and nonviolent”). However, as reflected in the quoted excerpt

from Treiber, to prove ineffectiveness for failing to call a character witness,

Appellant must prove that “counsel knew of, or should have known of, the

existence of the witness[.]” Treiber, 121 A.3d at 464. Here, the PCRA court

found the testimony of Attorney Allman “enlightening” and stated he

“believe[d] Ms. Allman that she was not aware of these possible character

witnesses.” PCRA Court Opinion, 12/17/19, at 6.

       Specifically, the court observed that Attorney Allman’s notes from her

meetings with Appellant “did not reveal the names of the three proposed

character witnesses. She was asked point blank by PCRA counsel about each

name. Ms. Allman responded after checking her notes.” Id.5 “The existence

of those notes and the information it contains, or, in this case, does not

contain, is very helpful when questioned about events that took place several

years ago.” Id. The court continued:


____________________________________________


5 We acknowledge the PCRA court’s misstatement reflecting that the court
“noticed” Attorney Allman looking at her notes from “a few feet away.” PCRA
Court Opinion, 12/17/19, at 6. As noted above, Attorney Allman participated
in the hearing by audio conference. We find the misstatement by the court in
an opinion issued more than two years after the hearing to be insignificant.
The transcript clearly reflects that she was reviewing her notes in the course
of her testimony.


                                          - 10 -
J-S43025-20


      The court notes Ms. Allman was not a neophyte when it came to
      this case. She handled [Appellant’s] appeal and achieved a rare
      result—a reversal for prosecutorial misconduct. She then handled
      the second trial. That is not the norm. As such, her knowledge
      of this case and all its nuances, was far superior than that
      possessed by the prosecutor. So, with that background, it is very
      believable that Ms. Allman recognized early in the game the
      importance of character witnesses. The court believes her when
      she testified that the topic was raised with [Appellant] – once in
      writing and twice in face-to-face conferences. Despite three
      attempts to make his case that much better, [Appellant] failed to
      identify any potential character witnesses to his lawyer.

Id. (footnote, some capitalization, and citation to evidentiary hearing

transcript omitted).

      Based on our review, we have determined that the PCRA court’s findings

of fact, viewed in the light most favorable to the Commonwealth as the

prevailing party, as well as the court’s credibility determinations, are

supported by the record. Further, we find that its conclusions of law are free

from legal error. Therefore, we shall not disturb the court’s order dismissing

Appellant’s petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/2020


                                    - 11 -
J-S43025-20




              - 12 -